220 Ga. 775 (1965)
141 S.E.2d 902
NORTH CAROLINA MUTUAL LIFE INSURANCE COMPANY
v.
GOLDWIRE, by Next Friend.
22870.
Supreme Court of Georgia.
Argued March 8, 1965.
Decided April 8, 1965.
Frederick B. Davis, for plaintiff in error.
Jack H. Usher, contra.
CANDLER, Justice.
Bennie Jerome Goldwire, a minor, through his mother as next friend, filed a petition against North Carolina Mutual Life Insurance Company. His petition prays that the defendant be required to specifically perform a contract and to deliver to him a paid-up insurance policy in the amount of $1,000 and for "such other and further relief as the court thinks proper." The petition alleges that the plaintiff's parents during May 1953 purchased a policy of insurance from the defendant which its agent "said" contained an educational provision for petitioner and that payment of premiums on the policy would not be required after the death of petitioner's father. It also alleged that petitioner's father *776 died on February 24, 1960, and that no premiums had been paid on the policy since his death. It further alleges that following the death of petitioner's father, an agent of the defendant company picked up the policy and, on its return, the application on which it had issued contained "changes in small writing." The petition does not show what the provisions of the policy actually were and no copy of it is attached thereto. A general demurrer to the petition was overruled and the exception is to that judgment. Held:
Since the allegations of the petition are wholly insufficient to show the provisions of the policy here sought to be declared on and since no copy of it is attached to the petition and made a part thereof, the petition fails to state a cause of action for any of the relief sought and it should have been dismissed on general demurrer.
Judgment reversed. All the Justices concur.